Citation Nr: 0604932	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  94-43 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the rating reduction for central nervous system 
sarcoidosis, to include residuals thereof, from 80 percent to 
10 percent disabling was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from February 1964 
to September 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Columbia, South Carolina.  In the August 1994 
rating action, the RO reduced the disability rating for the 
appellant's service-connected central nervous system 
sarcoidosis, to include residuals thereof, from 80 percent to 
10 percent disabling.  The appellant subsequently expressed 
disagreement with the propriety of the reduction and filed a 
timely substantive appeal in October 1994.  

In a January 1997 decision, the Board remanded this case.  At 
that time, the Board referred to the RO an inextricably 
intertwined issue of entitlement to service connection for a 
cognitive disorder, secondary to service-connected central 
nervous system sarcoidosis.  

By a rating action, dated in June 2001, the RO granted 
service connection for cognitive disorder/dementia, as 
secondary to the service-connected central nervous system 
sarcoidosis.  At that time, the RO assigned an initial 10 
percent evaluation effective from October 1, 1990, and a 30 
percent evaluation effective from November 7, 1996.  The RO 
also assigned a separate 10 percent evaluation for pulmonary 
sarcoidosis, effective from October 7, 1996, and continued 
the 10 percent rating for central nervous system sarcoidosis, 
with seizure disorder.  Subsequently, the issue on appeal was 
characterized as entitlement to restoration of an 80 percent 
evaluation for central nervous system sarcoidosis with 
seizure disorder and history of pulmonary sarcoidosis, to 
include entitlement to an evaluation in excess of 10 percent 
for central nervous system sarcoidosis and entitlement to a 
compensable evaluation for pulmonary sarcoidosis prior to 
October 7, 1996, with an evaluation in excess of 10 percent 
for pulmonary sarcoidosis thereafter.  However, in light of 
the decision set out below restoring the 80 percent 
disability rating for the appellant's service-connected 
central nervous system sarcoidosis, to include residuals 
thereof, the Board has recharacterized the issue on appeal as 
described on the first page of this decision.  

In December 2005, a hearing was conducted at the RO before 
the Board.  At the hearing, the appellant submitted evidence 
pertinent to the issue on appeal.  The appellant specifically 
waived his right to have the RO consider this evidence in the 
first instance.

In the appellant's December 2005 hearing before the Board, 
the appellant raised the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In an August 1994 rating decision, the RO reduced the 
disability rating for the appellant's service-connected 
central nervous system sarcoidosis, to include residuals 
thereof, from 80 percent to 10 percent disabling.

2.  The August 1994 rating decision, wherein the RO reduced 
the 80 percent disability rating assigned for the appellant's 
central nervous system sarcoidosis, was made without 
adherence to applicable adjudication standards as reflected 
in the applicable law and regulations and is void ab initio.  


CONCLUSION OF LAW

The criteria for restoration of an 80 percent disability 
rating for central nervous system sarcoidosis, to include 
residuals thereof, are met.  38 C.F.R. § 3.105(e) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this case, the Board concludes 
that, if there has been any noncompliance with the VCAA, such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See ATD Corp v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

The applicable legal standard, as summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002), requires that in a rating 
reduction case such as the appellant's, the RO must establish 
that a rating reduction was in compliance with applicable VA 
regulations.  See Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995), (holding that when an RO reduces a veteran's 
disability rating without observing the applicable VA 
regulations, the reduction is void ab initio); see also 
Morton v. Ruiz, 415 U.S. 199, 235, 94 S.Ct. 1055, 1074, 39 
L.Ed.2d 270 (1974) ("Where the rights of individuals are 
affected, it is incumbent upon agencies to follow their own 
procedures.").  

The regulations governing the procedures by which VA may 
reduce a reduction in VA compensation stipulate that a rating 
proposing the reduction or discontinuance of compensation 
payments must be prepared, setting forth all material facts 
and reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons therefor, and must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at their present 
level.  If additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e).  In addition, in the advanced written notice 
concerning proposed actions, the beneficiary must be informed 
that he will have an opportunity for a pre-determination 
hearing, to be conducted by VA personnel who did not 
participate in the proposed adverse action.  If a pre-
determination hearing is timely requested, benefit payments 
must be continued at the previously established level pending 
a final determination concerning the proposed action.  38 
C.F.R. § 3.105(i).

By a May 1991 rating action, the RO granted the appellant's 
claim of entitlement to service connection for central 
nervous system sarcoidosis with seizure disorder, history of 
pulmonary sarcoidosis.  At that time, the RO assigned an 80 
percent disability rating, effective from October 1, 1990, 
for the appellant's service-connected central nervous system 
sarcoidosis.  In an August 1994 rating action, the RO reduced 
the disability rating for the appellant's service-connected 
central nervous system sarcoidosis, including residuals 
thereof, from 80 percent to 10 percent disabling, effective 
from November 1, 1994.   

In this case, the RO failed to follow the procedures set 
forth in its own regulations as to the reduction in rating 
from 80 percent to 10 percent in its August 1994 rating 
decision.  Specifically, the Board finds that the RO's 
reduction of the appellant's rating for the service-connected 
central nervous system sarcoidosis, to include residuals 
thereof, violated the procedural standards imposed under 
38 C.F.R. § 3.105(e).  

A review of the record shows that in an April 1994 rating 
action, the RO proposed to reduce the disability evaluation 
for the appellant's service-connected central nervous system 
sarcoidosis, including residuals thereof, from 80 percent to 
10 percent disabling.  According to the RO, the proposal was 
based on the results of the appellant's February 1994 VA 
examination which showed improvement of his service-connected 
central nervous system sarcoidosis.  The RO issued a letter, 
in May 1994, for the purpose of notifying the appellant of 
the April 1994 rating action and proposal to reduce the 
disability rating for his service-connected central nervous 
system sarcoidosis.  However, this letter was not mailed to 
the appellant's address of record.  In this regard, at the 
time of the original rating in May 1991, granting service 
connection for central nervous system sarcoidosis, the 
appellant was residing at an address in Augusta, Georgia.  
However, in a Report of Contact (VA Form 119), dated in 
February 1993, it was reported that the appellant notified 
the RO that he had moved and he provided his new address, 
which was in Martinez, Georgia.  However, the May 1994 letter 
from the RO to the appellant notifying him of the proposed 
rating reduction was sent to the appellant's old address in 
Augusta, Georgia rather than his new address in Martinez, 
Georgia.  Thereafter, the RO issued a letter in August 1994 
to the appellant's new address in Martinez, Georgia notifying 
him of the August 1994 rating action which reduced the 
disability rating for his service-connected central nervous 
system sarcoidosis from 80 percent to 10 percent disabling.  
Accordingly, the appellant was not notified of the reduction 
in his benefits until it had already taken place.  In this 
regard, in the appellant's August 1994 notice of 
disagreement, the appellant specifically indicated that he 
had not received a previous letter in relation to the rating 
reduction.  

In light of the above, it is clear that VA failed to follow 
regulations setting forth the procedural requirements for a 
reduction in disability rating.  That is, the appellant was 
never provided notice of the reduction prior to the 
reduction.  See 38 C.F.R. § 3.105(e).  Thus, he was not 
advised as to the procedures by which he could challenge the 
proposed rating reduction; he was not advised, for example, 
that he had 60 days within which he could submit additional 
evidence, nor was he advised that he could request a pre-
determination hearing.    

As previously stated, where VA has failed to follow its own 
regulations and renders a decision premised on that failure, 
the decision is void ab initio.  See Kitchens v. Brown, 7 
Vet. App. 320, 325 (1995).  Accordingly, the Board must 
conclude that the August 1994 rating decision was not in 
accordance with law and must be set aside.  In so concluding, 
where a rating decision was made without observance of law, a 
remand for compliance with that law would normally be an 
adequate remedy; however, in a rating reduction case, the 
erroneous reduction must be vacated and the prior rating 
restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

That is the proper remedy in this case.  The RO's failure to 
follow the procedures set forth in VA regulations as to the 
method by which disability ratings are reduced requires the 
Board to void the RO's August 1994 rating decision and grant 
the appellant's request for restoration of the 80 percent 
disability evaluation that had previously been in effect for 
his service-connected central nervous system sarcoidosis, to 
include residuals thereof.  


ORDER

Restoration of an 80 percent evaluation for central nervous 
system sarcoidosis, to include residuals thereof, is granted, 
subject to the regulations governing the payment of monetary 
award.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


